DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S. 2014/0105151) in view of Nory et al. (U.S. 2012/0236735) (hereinafter “Nory”).
Regarding claim 1, Hong teaches the user equipment 10 shown in Figure 1 that receives a downlink control information (DCI) transmission on a PDCCH from a base station 20, where the DCI transmission includes a resource allocation field (resource allocation information) of non-contiguous resource allocation corresponding to a starting resource block and an ending resource block of a resource block group of a first cluster 310, as well as a starting resource block and an ending resource block of a resource block group of a second cluster 320 as shown in Figure 3 and spoken of on page 3, paragraph [0046], and page 4, paragraph [0065]; where the DCI transmission also includes a contiguous/non-contiguous classification field (configuration information) that indicates whether downlink or uplink resource allocation corresponds to contiguous/non-contiguous resource allocation using a predetermined number of bits as shown in Figure 16 and spoken of on page 9, paragraph [0136].
Hong also teaches the user equipment 10 that detects a PDCCH DCI format, interprets the resource allocation field (resource allocation information), and transmits data to the base station 20 through a PUSCH data channel (uplink data) as spoken of on page 3, paragraph [0046].
While Hong also teaches the contiguous and non-contiguous resource allocation including contiguous (first type) and non-contiguous (second type) resource block groups as shown in Figure 2 and spoken of on page 3, paragraph [0049], and further teaches where contiguous resource block groups are expressed by a length of included contiguous resource blocks as spoken of on page 2, paragraph [0031], as well as page 6, paragraph [0096], Hong does not explicitly teach “the plurality of resource blocks related to a second type resource block group of the plurality of resource block groups includes non-contiguous resource blocks”.
However, Nory teaches a method for reporting related to wireless resource usage where a resource block group typically comprises a set of one or more contiguous or non-contiguous resource blocks within a carrier/serving cell as spoken of on page 3, paragraph [0026].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply non-contiguous resource blocks within a second type of resource block group as taught in Nory to the contiguous/non-contiguous resource allocation of Hong in order to reduce payload of control information for uplink resource allocation via contiguous resource allocation while also obtaining a gain from effective resource allocation via non-contiguous resource allocation as spoken of on page 3, paragraph [0049] of Hong.
Regarding claim 2, while Hong also teaches the contiguous and non-contiguous resource allocation including contiguous (first type) and non-contiguous (second type) resource block groups as shown in Figure 2 and spoken of on page 3, paragraph [0049], and further teaches where contiguous resource block groups are expressed by a length of included contiguous resource blocks as spoken of on page 2, paragraph [0031], as well as page 6, paragraph [0096], Hong does not explicitly teach “wherein at least a part of the plurality of resource blocks related to the second type resource block group includes the non-contiguous resource blocks”.
However, Nory teaches a method for reporting related to wireless resource usage where a resource block group typically comprises a set of one or more contiguous or non-contiguous resource blocks within a carrier/serving cell as spoken of on page 3, paragraph [0026].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply non-contiguous resource blocks within a second type of resource block group as taught in Nory to the contiguous/non-contiguous resource allocation of Hong in order to reduce payload of control information for uplink resource allocation via contiguous resource allocation while also obtaining a gain from effective resource allocation via non-contiguous resource allocation as spoken of on page 3, paragraph [0049] of Hong.
Regarding claim 3, while Hong also teaches the contiguous and non-contiguous resource allocation including contiguous (first type) and non-contiguous (second type) resource block groups as shown in Figure 2 and spoken of on page 3, paragraph [0049], and further teaches where contiguous resource block groups are expressed by a length of included contiguous resource blocks as spoken of on page 2, paragraph [0031], as well as page 6, paragraph [0096], Hong does not explicitly teach “wherein the plurality of resource blocks related to the second type resource block group are non-contiguous relative to each other”.
However, Nory teaches a method for reporting related to wireless resource usage where a resource block group typically comprises a set of one or more contiguous or non-contiguous resource blocks within a carrier/serving cell as spoken of on page 3, paragraph [0026].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply non-contiguous resource blocks within a second type of resource block group as taught in Nory to the contiguous/non-contiguous resource allocation of Hong in order to reduce payload of control information for uplink resource allocation via contiguous resource allocation while also obtaining a gain from effective resource allocation via non-contiguous resource allocation as spoken of on page 3, paragraph [0049] of Hong.
Regarding claim 4, Hong further teaches the contiguous and non-contiguous resource allocation including resource blocks of resource block groups shown in Figure 2 and spoken of on page 6, paragraph [0096], as well as page 9, paragraph [0139].
Regarding claim 5, Hong further teaches the non-contiguous clusters of resource blocks 3-6 and 10-13 (first resource block group) that are a portion (subset) of the contiguous cluster of resource blocks 3-10 (second resource block group) shown in Figure 2 and spoken of on page 3, paragraph [0049].
Regarding claim 6, Hong further teaches where the size of a resource block group may vary in value greater than 1 and less than n as spoken of on page 10, paragraph [0147].
Regarding claim 7, Hong further teaches the different numbers of resource blocks (sub-groups) allocated as resource block groups for different bandwidth values as shown in Table 6 on page 16.
Regarding claim 8, Hong further teaches the non-contiguous resource allocation with respect to k clusters when k = 2 clusters are allocated to the given n resource blocks (sub-groups) as spoken of on page 10, paragraph [0148].
Regarding claim 9, Hong further teaches the contiguous resource allocation with respect to k clusters when k = 1 clusters are allocated to the given n resource blocks (sub-groups) as spoken of on page 10, paragraph [0148].
Regarding claim 10, Hong further teaches the non-contiguous resource allocation with respect to k clusters when k = 2 clusters are allocated to the given n resource blocks (sub-groups) as spoken of on page 10, paragraph [0148].
Regarding claim 11, Hong further teaches the resource allocation field including an offset w of an indexed resource block group as spoken of on page 5, paragraph [0073].
Regarding claim 12, Hong further teaches the resource allocation structure (bitmap) shown in Figure 3 including coefficients x, y, z, and w for expressing a resource allocation field as spoken of on page 4, paragraph [0065], and page 5, paragraph [0073].
Regarding claim 13, Hong further teaches the mapping of modulated symbols into physical resource elements (of physical resource blocks) as spoken of on page 13, paragraph [0188].
Regarding claim 14, Hong further teaches the contiguous and non-contiguous resource allocation additionally including frequency hopping (in frequency domain) as spoken of on page 10, paragraph [0143].
Regarding claim 15, Hong further teaches the range of non-contiguous resource allocation (non-uniformly non-contiguous) in a frequency hopping environment as spoken of on page 10, paragraphs [0142]-[0144].
Regarding claim 16, Hong teaches the user equipment 10 shown in Figure 1 that receives a downlink control information (DCI) transmission on a PDCCH from a base station 20, where the DCI transmission includes a resource allocation field (resource allocation information) of non-contiguous resource allocation corresponding to a starting resource block and an ending resource block of a resource block group of a first cluster 310, as well as a starting resource block and an ending resource block of a resource block group of a second cluster 320 as shown in Figure 3 and spoken of on page 3, paragraph [0046], and page 4, paragraph [0065]; where the DCI transmission also includes a contiguous/non-contiguous classification field (configuration information) that indicates whether downlink or uplink resource allocation corresponds to contiguous/non-contiguous resource allocation using a predetermined number of bits as shown in Figure 16 and spoken of on page 9, paragraph [0136]; and where the user equipment of Figure 12 includes an antenna (transmitter/receiver) as well as units 1220, 1230, 1240 (processors) as spoken of on page 14, paragraphs [0205]-[0208].
Hong also teaches the user equipment 10 that detects a PDCCH DCI format, interprets the resource allocation field (resource allocation information), and transmits data to the base station 20 through a PUSCH data channel (uplink data) as spoken of on page 3, paragraph [0046].
While Hong also teaches the contiguous and non-contiguous resource allocation including contiguous (first type) and non-contiguous (second type) resource block groups as shown in Figure 2 and spoken of on page 3, paragraph [0049], and further teaches where contiguous resource block groups are expressed by a length of included contiguous resource blocks as spoken of on page 2, paragraph [0031], as well as page 6, paragraph [0096], Hong does not explicitly teach “the plurality of resource blocks related to a second type resource block group of the plurality of resource block groups includes non-contiguous resource blocks”.
However, Nory teaches a method for reporting related to wireless resource usage where a resource block group typically comprises a set of one or more contiguous or non-contiguous resource blocks within a carrier/serving cell as spoken of on page 3, paragraph [0026].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply non-contiguous resource blocks within a second type of resource block group as taught in Nory to the contiguous/non-contiguous resource allocation of Hong in order to reduce payload of control information for uplink resource allocation via contiguous resource allocation while also obtaining a gain from effective resource allocation via non-contiguous resource allocation as spoken of on page 3, paragraph [0049] of Hong.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467